internal_revenue_service department of the treasury index number washington dc number release date person to contact telephone number refer reply to cc dom corp - plr-119748-99 date date in re corp corp corp corp corp corp corp plr-119748-99 corp corp corp corp corp corp corp corp corp d1 d2 sub3 sub4 controlled controlled plr-119748-99 p1 p2 p3 date date date date b c d e g business a business b t this is in reply to a letter dated date in which rulings are requested as to the federal_income_tax consequences of a propose transaction additional information was submitted in letters dated march march march april april and date the facts submitted for consideration are substantially as set forth below corp is a bank_holding_company corp wholly owns corp d1 and sub3 d1 wholly owns d2 controlled and corp d2 wholly owns controlled which wholly owns corp and corp corp wholly owns corp which wholly owns corp plr-119748-99 corp corp and corp sub3 wholly owns sub4 which wholly owns corp all of the foregoing corporations are domestic prior to the proposed transaction corp will be merged into a newly created corporation named corp on date corp acquired corp in a transaction in which no gain_or_loss was recognized in whole or in part corp owned all of the stock of corp and a b percent partnership in interest in p1 sub4 owned the remaining d percent partnership_interest pursuant to prior agreement corp 4’s ownership_interest in p1 fell to e percent as of date with sub4 holding the remaining g percent p1 owned c percent of the member interests in p3 on date p1 acquired all of the member interests in p2 on date d1 acquired d2 in a transaction in which no gain_or_loss was recognized in whole or in part on date corp and corp previously subsidiaries of d2 were transferred to controlled d1 is engaged in business a d2 is a holding_company whose subsidiaries are engaged in business a controlled engages in business as a t controlled operates business b financial information has been submitted which indicates that each of controlled controlled d1 d2’s subsidiaries and corp has had gross_receipts and operating_expenses representative of the active_conduct_of_a_trade_or_business for each of the last years according to statements submitted by the taxpayer along with supporting documentation the distribution of d2 will accomplish the release of d2 from constraints by regulatory supervision licensing requirements and restrictions on rates and fees the distribution of controlled is necessary to allow it to remain a subsidiary of d1 after the d2 distribution in order to ensure its retention of a status needed under the law for its operations the distribution of controlled will release it from certain restrictions on the type of activities it may engage in for these and other reasons that are represented to be valid business reasons the following transactions are proposed i d2 contributed corp and corp to controlled on date and will distribute all of the stock of controlled to d1 ii d1 will distribute all of the stock of d2 to corp iii corp will contribute the stock of corp to d2 iv d1 will distribute all of the stock of controlled to corp plr-119748-99 v controlled will merge in a statutory merger under state law with and into corp vi corp will contribute all of the stock of corp received in step v to sub3 vii sub3 will contribute all of the stock of corp received in step vi to sub4 viii corp will liquidate into corp ix corp will liquidate into corp x corp will liquidate into corp in connection with the proposed transaction described in step i the taxpayer represents as follows a b c d e f g h controlled d2 and d1 will each pay their own expenses if any incurred in connection with the transaction any indebtedness owed by controlled to d2 after the distribution of controlled will not constitute stock_or_securities no part of the controlled stock to be distributed by d2 will be received by d1 as a creditor employee or in any capacity other than that of a shareholder of d2 the total adjusted_basis and the fair_market_value of the assets transferred to controlled by d2 will each equal or exceed the sum of the liabilities assumed by controlled following the transaction controlled and d2 through its controlled_subsidiaries will each continue its active business independently and with its separate employees no intercorporate debt will exist between d2 and controlled at the time of or subsequent to the distribution of the controlled stock except debt arising in the ordinary course of business any debt will not constitute stock_or_securities no two parties to the transaction are investment companies as defined in sec_368 and iv of the internal_revenue_code the liabilities assumed in the transaction if any and the liabilities to which the transferred assets are subject were incurred in the ordinary course of plr-119748-99 i j k l m n o business and are associate with the assets being transferred the years of financial information submitted on behalf of controlled and d2 are representative of controlled 2’s and d2’s present operations and there have been no substantial operational changes since the date of the last financial statements submitted immediately after the distribution at least percent of the fair_market_value of the gross assets of d2 consist of the stock and securities of controlled corporations that are engaged in the active_conduct_of_a_trade_or_business as defined in sec_355 there is no plan or intention to liquidate either d2 or controlled or to merge any of these corporations with and into any other corporation or to sell or dispose_of the assets of these corporations after the transaction except in the ordinary course of business there is no plan or intention by d1 to sell exchange transfer by gift or otherwise dispose_of any of its stock in or securities of either d2 or controlled subsequent to the transaction except as specifically described above payments made in connection with all continuing transactions if any between d2 and controlled will be for fair_market_value based on terms and conditions arrived at by the parties bargaining at arms length the distribution of controlled is being carried out for the corporate business_purpose of fit and focus the distribution of the controlled stock is being motivated in whole or substantial part by this corporate business_purpose the distribution is not part of a plan or series of related transactions within the meaning of sec_355 pursuant to which one or more persons will acquire directly or indirectly stock possessing percent or more of the total combined voting power of all classes of stock of either the distributing or controlled_corporation or stock possessing percent of more of the total value of all classes of stock of either distributing or controlled p there is no plan or intention by either d2 or controlled directly or through any subsidiary_corporation to purchase any of its outstanding_stock after the distribution q immediately before the distribution items of income gain loss deduction plr-119748-99 and credit will be taken into account as required by the applicable inter- company transaction regulations see sec_1_1502-13 and sec_1 as in effect before the publication of t d 1995_2_cb_147 and as currently in effect sec_1_1502-13 as published by t d further d2's excess_loss_account if any with respect to the controlled stock will be included in income immediately before the distribution see sec_1_1502-19 r immediately after the distribution no person will hold disqualified_stock within the meaning of sec_355 in d2 or controlled possessing percent or more of the total combined voting power of all classes of stock of either d2 or controlled or stock possessing percent or more of the total value of all classes of stock of either d2 or controlled in connection with the proposed transaction described in step ii the taxpayer represents as follows a b c d e f any indebtedness owed by d2 to d1 after the distribution of d2 will not constitute stock_or_securities no part of the consideration begin distributed by d1 is being received by corp as a creditor employee or in any capacity other than that of a shareholder immediately after the distribution at least percent of the fair_market_value of the gross assets of d2 consists of the stock and securities of controlled corporations that are engaged in the active_conduct_of_a_trade_or_business as defined in sec_355 following the transaction d2 through its controlled_subsidiaries and d1 will each continue the active_conduct of its business independently and with its separate employees no intercorporate debt will exist between d1 and d2 at the time of or subsequent to the distribution of the d2 stock except debt arising in the ordinary course of business any debt will not constitute stock_or_securities the years of financial information submitted on behalf of d2 and d1 is representative of d2's and d1's present operations and there have been no substantial operational changes since the date of the last financial statements submitted g there is no plan or intention to liquidate either d2 or d1 or to merge any of these corporations with and into any other corporation or to sell or plr-119748-99 h i j k l m n dispose_of the assets of these corporations except in the ordinary course of business there is no plan or intention by corp to sell exchange transfer by gift or otherwise dispose_of any of its stock in or securities of d2 or d1 subsequent to the transaction payments made in connection with all continuing transactions between d1 and d2 if any will be for fair_market_value based on terms and conditions arrived at by the parties bargaining at arms length there is no plan or intention by either d1 or d2 directly or through any subsidiary_corporation to purchase any of its outstanding_stock after the transaction other than through stock purchases meeting the requirements of sec_4 of revproc_96_30 immediately before the distribution items of income gain loss deduction and credit will be taken into account as required by the applicable inter- company transaction regulations see sec_1_1502-13 and sec_1 as in effect before the publication of t d 1995_2_cb_147 and as currently in effect sec_1_1502-13 as published by t d further d1's excess_loss_account if any with respect to the d2 stock will be included in income immediately before the distribution see sec_1_1502-19 the distribution of d2 is being carried out for the corporate business_purpose of fit and focus the distribution of stock is being motivated in whole or substantial part by this corporate business_purpose the distribution is not part of a plan or series of related transactions withing the meaning of sec_355 pursuant to which one or more persons will acquire directly or indirectly stock possessing percent or more of the total combined voting power of all classes of stock of either distributing or controlled or stock possessing percent or more of the total value of all classes of stock of either distributing or controlled immediately after the distribution no person will hold disqualified_stock within the meaning of sec_355 in d1 or d2 possessing percent or more of the total combined voting power of all classes of stock of either d1 or d2 or stock possessing percent or more of the total value of all classes of stock of d1 or d2 in connection with the proposed transaction described in step iv the taxpayer represents as follows plr-119748-99 a b c d e f g h i j any indebtedness owed by controlled to d1 will not constitute stock_or_securities no part of the controlled stock being distributed by d1 will be received by corp as a creditor employee or in any capacity other than that of a shareholder of d1 following the transaction controlled and d1 will each continue the active_conduct of its business independently and with its separate employees no intercorporate debt will exist between d1 and controlled at the time of or subsequent to the distribution of the controlled stock except debt arising in the ordinary course of business the years of financial information submitted on behalf of controlled and d1 is representative of controlled 1’s and d1’s present operations and there have been no substantial operational changes since the date of the last financial statements submitted there is no plan or intention to liquidate either controlled or d1 or to merge any of these corporations with and into any other corporation or to sell or dispose_of the assets of these corporations except in the ordinary course of business or as specifically described above there is no plan or intention by corp to sell exchange transfer by gift or otherwise dispose_of any of its stock in or securities of controlled or d1 subsequent to the transaction except as specifically described above payments made in connection with all continuing transactions between d1 and controlled if any will be for fair_market_value based on terms and conditions arrived at by the parties bargaining at arms length the distribution of controlled is being carried out for the corporate business_purpose of fit and focus the distribution of stock is being motivated in whole or substantial part by this corporate business_purpose the distribution is not part of a plan or series of related transactions within the meaning of sec_355 pursuant to which one or more person will acquire directly or indirectly stock possessing percent or more of the total combined voting power of all classes of stock of either distributing or controlled or stock possessing percent or more of the total value of all classes of stock of either distributing or controlled plr-119748-99 k l m there is no plan or intention by either d1 or controlled directly or through any subsidiary_corporation to purchase any of its outstanding_stock after the transaction other than through stock purchases meeting the requirements of sec_4 of revproc_96_30 immediately before the distribution items of income gain loss deduction and credit will be taken into account as required by the applicable inter- company transaction regulations see sec_1_1502-13 and sec_1 as in effect before the publication of t d 1995_2_cb_147 and as currently in effect sec_1_1502-13 as published by t d further d1's excess_loss_account if any with respect to the controlled stock will be included in income immediately before the distribution see sec_1_1502-19 immediately after the distribution no person will hold disqualified_stock within the meaning of sec_355 in d1 or controlled possessing percent or more of the total combined voting power of all classes of stock of either d1 or controlled or stock possessing percent or more of the total value of all classes of stock of d1 or controlled in connection with the proposed transaction described in step iii the taxpayer represents as follows a b c d e f g no stock will be issued for services rendered to or for the benefit of d2 in connection with the transfer and no stock will be issued for indebtedness of d2 that is not evidenced by a security or for interest on indebtedness of d2 which accrued on or after the beginning of the holding_period of corp for the debt the transfer is not the result of the solicitation by a promoter broker or investment house corp will not retain any rights in the property transferred to d2 the transfers and exchanges will occur under a plan agreed upon before the transaction in which the rights of the parties are defined all exchanges will occur on approximately the same date there is no plan or intention on the part of d2 to redeem or otherwise reacquire any stock from corp in connection with the transaction taking into account any issuance of additional shares of d2 stock any issuance of stock for services the exercise of any d2 stock_rights warrants or subscriptions a public offering of d2 stock and the sale exchange transfer by gift or other_disposition of any of the stock of d2 to plr-119748-99 be received in the exchange corp will be in control of d2 immediately_after_the_transfer within the meaning of sec_368 corp the sole shareholder of d2 will constructively receive stock approximately equal to the fair_market_value of the property transferred to the transferee d2 will remain in existence and retain and use the property transferred to it in a trade_or_business there no plan or intention by d2 dispose_of the transferred property other than in the normal course of business operations each of the parties to the transaction will pay its own expenses if any incurred in connection with the proposed transaction d2 will not be an investment_company within the meaning of sec_351 and sec_1_351-1 of the income_tax regulations corp is not under the jurisdiction of a court in a title_11_or_similar_case within the meaning of sec_368 and the stock received in the exchange will not be used to satisfy the indebtedness of such debtor d2 will not be a personal_service_corporation within the meaning of sec_269a h i j k l m n o no liabilities will be assumed in the transfer in connection with the proposed transaction described in step vi the taxpayer represents as follows a b c d no stock will be issued for service rendered to or for the benefit of sub3 in connection with the proposed transaction and ii no stock will be issued for indebtedness of sub3 that is not evidenced by a security or for interest on indebtedness of sub3 which accrued on or after the beginning of the holding_period of corp for the debt the transfer is not the result of the solicitation by a promoter broker or investment house corp will not retain any rights in the property transferred to sub3 the transfers and exchanges will occur under a plan agreed upon before the transaction in which the rights of the parties are defined e all exchanges will occur on approximately the same date plr-119748-99 f g h i j k l m there is no plan or intention on the part of sub3 to redeem or otherwise reacquire the stock to be issued in the proposed transaction taking into account any issuance of additional shares of sub3 stock any issuance of stock for services the exercise of any sub3 stock_rights warrants or subscriptions a public offering of sub3 stock and the sale exchange transfer by gift or other_disposition of any of the stock of sub3 to be received in the exchange corp will be in control of sub3 after the transfer within the meaning of sec_368 corp will constructively receive stock approximately equal to the fair_market_value of the property transferred to the transferee sub3 will remain in existence and retain and use the property transferred to it in a trade_or_business except as described above under step vii there is no plan or intention by sub3 to dispose_of the transferred property other than in the normal course of business operations except as described above under step vii each of the parties to the transaction will pay it own expenses if any incurred in connection with the proposed transaction sub3 will not be an investment_company within the meaning of sec_351 and sec_1_351-1 corp is not under the jurisdiction of a court in a title_11_or_similar_case within the meaning of sec_368 and the stock_or_securities received in the exchange will not be used to satisfy the indebtedness of such debtor n sub3 will not be a personal_service_corporation within the meaning of sec_269a o no liabilities will be assumed in the transaction in connection with the proposed transaction described in step vii the taxpayer represents as follows a no stock will be issued for services rendered to or for the benefit of sub4 in connection with the transfers and no stock will be issued for indebtedness of sub4 that is not evidenced by a security or for interest on indebtedness of sub4 which accrued on or after the beginning of the holding_period of sub3 for the debt plr-119748-99 b c d e f g h i j k l m n the transfer is not the result of the solicitation by a promoter broker or investment house sub3 will not retain any rights in the property transferred to sub4 the value of the stock received in exchange for accounts_receivable if any will be equal to the net value of the accounts transferred ie the face_amount of the accounts_receivable previously included in income less the amount of the reserve for bad_debts the adjusted_basis and the fair_market_value of the assets to be transferred by sub3 to sub4 will in each instance be equal to or exceed the sum of the liabilities to be assumed by the transferee there is no indebtedness between sub4 and sub3 and there will be no indebtedness created in favor of sub3 as a result of the transaction the transfers and exchanges will occur under a plan agreed upon before the transaction in which the rights of the parties are defined all exchanges will occur on approximately the same date there is no plan or intention on the part of sub4 to redeem or otherwise reacquire any stock to be issued in the proposed transaction taking into account any issuance of additional shares of sub4 stock any issuance of stock for services the exercise of any sub4 stock_rights warrants or subscriptions a public offering of sub4 stock and the sale exchange transfer by gift or other_disposition of any of the stock of sub4 to be received in the exchange sub3 will be in control of sub4 immediately after the transfers within the meaning of sec_368 sub3 will constructively receive stock approximately equal to the fair_market_value of the property transferred to sub4 sub4 will remain in existence and retain and use the property transferred to it in a trade_or_business there is no plan or intention by sub4 to dispose_of the transferred property other than in the normal course of business operations except as specifically described above each of the parties to the transaction will pay its own expenses if any incurred in connection with the transfers o sub4 will not be an investment_company within the meaning of plr-119748-99 sec_351 and sec_1_351-1 p sub3 is not under the jurisdiction of a court in a title_11_or_similar_case withing the meaning of sec_368 and the stock_or_securities received in the exchange will not be used to satisfy the indebtedness of such debtor q sub4 will not be a personal_service_corporation within the meaning of sec_269a in connection with the proposed transaction described in step viii the taxpayer represents as follows a b c d e f corp on the date of adoption of the plan_of_liquidation and at all times until the final liquidating_distribution is completed will be the owner of at least percent of the single outstanding class of corp stock no shares of corp stock will have been redeemed during the years preceding the adoption of the plan of complete_liquidation of corp as soon as the first liquidating_distribution has been made corp will cease to be a going concern and its activities will be limited to winding up its affairs paying its debts and distributing its remaining assets to its shareholders corp will not have acquired assets in any nontaxable_transaction at any time except for acquisitions occurring more than years prior to the date of adoption of the plan_of_liquidation no assets of corp have been or will be disposed of by either corp or corp except for dispositions in the ordinary course of business and dispositions occurring more than years prior to the date of adoption of the plan_of_liquidation the liquidation of corp will not be preceded or followed by the reincorporation in or transfer or sale to a recipient corporation recipient of any of the businesses or assets of corp if persons holding directly or indirectly more than percent in value of the corp stock also hold directly or indirectly more than percent of the stock in recipient for purposes of this representation ownership will be determined by application of constructive_ownership rules of sec_318 as modified by sec_304 g corp will report all earned_income represented by assets that will be distributed to its shareholders such as receivables being reported on a cash_basis unfinished construction contracts commissions due etc plr-119748-99 h i j k the fair_market_value of the assets of corp will exceed its liabilities both at the date of the adoption of the plan of complete_liquidation and immediately prior to the time the first liquidating_distribution is made there is no inter-corporate debt existing between corp and corp and none has been canceled forgiven or discounted except for transactions that occurred more than years prior to the date of adoption of the liquidation plan or alternatively if such date is later and for transactions occurring prior to the date corp initially acquired corp stock corp is not an organization that is exempt from federal_income_tax under sec_501 or any other provision of the code all distribution from corp to corp pursuant to the plan of complete_liquidation will be made within a single taxable_year of corp in connection with the proposed transaction described in step ix the taxpayer represents as follows a b c d e f g corp on the date of adoption of the plan_of_liquidation and at all times until the final liquidating_distribution is completed will be the owner of at least percent of the single outstanding class of corp stock no shares of corp stock will have been redeemed during the years preceding the adoption of the plan of complete_liquidation of corp all distributions from corp to corp pursuant to the plan of complete_liquidation will be made within a single taxable_year of corp as soon as the first liquidating_distribution has been made corp will cease to be a going concern and its activities will be limited to winding up its affairs paying its debts and distributing its remaining assets to its shareholders corp will retain no assets following the final liquidating_distribution corp will not have acquired assets in any nontaxable_transaction at any time except for acquisitions occurring more than years prior to the date of adoption of the plan_of_liquidation no assets of corp have been or will be disposed of by either corp or corp except for dispositions in the ordinary course of business and dispositions in the ordinary course of business and dispositions occurring more than years prior to the date of adoption of the plan_of_liquidation plr-119748-99 h i j k the liquidation of corp will not be preceded or followed by the reincorporation in or transfer or sale to a recipient corporation recipient of any of the businesses or assets of corp if persons holding directly or indirectly more than percent in value of the corp stock also hold directly or indirectly more than percent of the stock in recipient for purposes of this representation ownership will be determined by application of constructive_ownership rules of sec_318 as modified by sec_304 corp will report all earned_income represented by assets that will be distributed to its shareholders such as receivables being reported on a cash_basis unfinished construction contracts commissions due etc the fair_market_value of the assets of corp will exceed its liabilities both at the date of the adoption of the plan of complete_liquidation and immediately prior to the time the first liquidating_distribution is made there is no intercorporate debt existing between corp and corp and none has been canceled forgiven or discounted except for transactions that occurred more than years prior to the date of adoption of the liquidation plan or alternatively if such date is later except for transactions occurring prior to the date corp initially acquired corp stock l corp is not an organization that is exempt from federal_income_tax under sec_501 of any other provisions of the code in connection with the proposed transaction described in step x the taxpayer represents as follows a b c d corp on the date of adoption of the plan_of_liquidation and at all times until the final liquidating_distribution is completed will be the owner of at least percent of the single outstanding class of corp stock no shares of corp stock will have been redeemed during the years preceding the adoption of the plan of complete_liquidation of corp all distributions from corp to corp pursuant to the plan of complete_liquidation will be made within a single taxable_year of corp as soon as the first liquidation distribution has been made corp will cease to be a going concern and its activities will be limited to winding up it affairs paying its debts and distributing its remaining assets to its shareholders e corp will retain no assets following the final liquidating_distribution plr-119748-99 f g h i j k corp will not have acquired assets in any nontaxable_transaction at any time except for acquisitions occurring more than years prior to the date of the date of adoption of the plan_of_liquidation no assets of corp have been or will be disposed of by either corp or corp except for dispositions in the ordinary course of business and dispositions occurring more than years prior to the date of adoption of the plan_of_liquidation the liquidation of corp will not be preceded or followed by the reincorporation in or transfer or sale to a recipient corporation recipient of any of the business or assets of corp if persons holding directly or indirectly more than percent in value of the corp stock also hold directly or indirectly more than percent of the stock in recipient for purposes of this representation ownership will be determine by application of constructive_ownership rules of sec_318 as modified by sec_304 corp will report all earned_income represented by assets that will be distributed to it shareholders such as receivables being report on a cash_basis unfinished construction contracts commissions due etc the fair_market_value of the assets of corp will exceed its liabilities both at the date of the adoption of the plan of complete_liquidation and immediately prior to the time the first liquidating_distribution is made there is no intercorporate debt exiting between corp and corp and none has been canceled forgiven or discounted except for transactions that occurred more than years prior to the date of adoption of the liquidation plan or alternatively if such date is later except for transactions occurring prior to the date corp initially acquired corp stock l corp is not an organization that is exempt from federal_income_tax under sec_501 or any other provisions of the code based solely on the information submitted and on the representations set forth above we rule as follows with respect to step i of the proposed transaction the transfer by d2 to controlled of property described above solely in exchange for a constructive issuance of controlled stock followed by the distribution of all of the controlled stock will be a reorganization within the meaning of sec_368 d2 and controlled will each be a_party_to_a_reorganization within the meaning of sec_368 no gain_or_loss will be recognized by d2 upon the transfer of the property to controlled in exchange for a constructive issuance of controlled plr-119748-99 stock sec_361 no gain_or_loss will be recognized by controlled on the receipt of the property in exchange for a constructive issuance of controlled stock sec_1032 no gain_or_loss will be recognized by d2 upon the distribution of all of its stock in controlled sec_361 no gain_or_loss will be recognized by and no amount shall be included in the income of d1 upon the receipt of controlled stock sec_355 the aggregate basis of the stock of controlled and d2 in the hands of d1 after the distribution will be the same as the basis of the d2 stock held immediately before the distribution allocated in proportion to the fair_market_value of each in accordance with sec_1_358-2 sec_358 the holding_period of the controlled stock received by d1 will include the holding_period of the d2 stock on which the distributions will be made provided such stock is held as a capital_asset on the date of the distribution sec_1223 as provided in sec_312 proper allocation of earnings_and_profits between d2 and controlled will be made under sec_1_312-10 based solely on the information submitted and on the representations set forth above we rule as follows with respect to step ii of the proposed transaction no gain_or_loss will be recognized by d1 upon the distribution of all of its stock in d2 sec_355 no gain_or_loss will be recognized by and no amount shall be included in the income of corp upon the receipt of the d2 stock sec_355 the aggregate basis of the stock of d1 and d2 in the hands of corp after the distribution will be the same as the basis of the d1 stock held immediately before the distribution allocated in proportion to the fair_market_value of each in accordance with sec_1_358-2 sec_358 the holding_period of the d2 stock received by corp will include the holding_period of d1 stock on which the distribution will be made provided such stock is held as a capital_asset on the date of the distribution sec_1223 as provided in sec_312 proper allocation of earnings_and_profits between plr-119748-99 d1 and d2 will be made under sec_1_312-10 based solely on the information submitted and on the representations set forth above we rule as follows with the respect to step iv of the proposed transaction no gain_or_loss will be recognized by d1 upon the distribution of all of its stock in controlled sec_355 no gain_or_loss will be recognized by and no amount shall be included in the income of corp upon the receipt of the controlled stock sec_355 the aggregate basis of the stock of d1 and controlled stock in the hands of corp after the distribution will be the same as the basis of the d1 stock held immediately before the distribution allocated in proportion to the fair_market_value of each in accordance with sec_1_358-2 sec_358 the holding_period of the controlled stock received by corp will include the holding_period of d1 stock on which the distributions will be made provided such stock is held as a capital_asset on the date of the distribution sec_1223 as provided in sec_312 h proper allocation of earnings_and_profits between d1 and controlled will be made under sec_1_312-10 based solely on the information submitted and on the representations set forth above we rule as follows with respect to step iii of the proposed transaction no gain_or_loss will be recognized by corp upon the transfer of property to d2 solely in exchange for a constructive issuance of d2 stock sec_351 no gain_or_loss will be recognized by d2 upon the receipt of property from corp solely in exchange for a constructive issuance of d2 stock sec_1032 the basis in the property received by d2 will be the same as it was in the hands of corp immediately before the transfer sec_362 the basis in the d2 stock constructively received in the exchange by corp will be the same as its basis in the property transferred immediately before the transfer sec_358 the holding_period of the property transferred in the hands of d2 will include the holding_period of corp in the property transferred immediately before the transfer sec_1223 plr-119748-99 the holding_period of the d2 stock held by corp will include the holding_period of corp in the property transferred immediately before the transfer to the extent that the property was held as a capital_asset on the date of the exchange sec_1223 based solely on the information submitted and on the representations set forth above we rule as follows with the respect to step vi of the proposed transaction no gain_or_loss will be recognized by corp upon the transfer of its corp stock received in step v to sub3 solely in exchange for a constructive issuance of sub3 stock sec_351 no gain_or_loss will be recognized by sub3 upon receipt of the corp stock from corp solely in exchange for a constructive issuance of sub3 stock sec_1032 the basis in the corp stock received by sub3 will be the same as it was in the hands of corp immediately before the transaction sec_362 the basis in the sub3 stock received by corp will be the same as its basis in the corp stock immediately before the transfer sec_358 the holding_period of the corp stock in the hands of sub3 will include the holding_period of the corp stock in the hands of corp immediately before the transfer sec_1223 the holding_period of the sub3 stock held by corp will include the holding_period of corp stock held by corp immediately before the transfer to the extent that the property was held as a capital_asset on the date of the exchange sec_1223 based solely on the information submitted and on the representations set forth above we rule as follows with respect to step vii of the proposed transaction no gain_or_loss will be recognized by sub3 upon the transfer of its corp stock received in step vi to sub4 solely in exchange for a constructive issuance of sub4 stock sec_351 no gain_or_loss will be recognized by sub4 upon the receipt of the corp stock from sub3 solely in exchange for a constructive issuance of sub4 stock sec_1032 the basis in the corp stock received by sub4 will be the same as it was in the hands of sub3 immediately before the transfer sec_362 the basis in the sub4 stock received by sub3 will be the same as its plr-119748-99 basis in the corp stock immediately before the transfer sec_358 the holding_period of the corp stock in the hands of sub4 will include the holding_period of the corp stock in hands of sub3 immediately before the transfer sec_1223 the holding_period of the sub4 stock held by sub3 will include the holding_period of the corp stock held by sub3 immediately before the transfer to the extent that the property was held as a capital_asset on the date of the exchange sec_1223 based solely on the information submitted and on the representations set forth above we rule as follows with respect to step viii of the proposed transaction no gain_or_loss will be recognized by corp on its receipt of the assets of corp sec_332 no gain_or_loss will be recognized by corp on the distribution of its assets to corp in complete_liquidation sec_337 the basis of the assets of corp in the hands of corp will be the same as the basis of those assets in the hands of corp immediately prior to the liquidation sec_334 the holding_period of the assets of corp in the hands of corp will include the period during which such assets were held by corp sec_1223 pursuant to sec_381 and sec_1_381_a_-1 corp will succeed to and take into account the items of corp described in sec_381 subject_to the conditions and limitations specified in sec_381 and c and as provided in sec_381 and sec_1 c -1 corp will succeed to and take into account the earnings_and_profits or deficit in earnings_and_profits of corp as of the date of the transfer any deficit in earnings_and_profits of corp or corp will be used only to offset earnings_and_profits accumulated after the date of the transfer based solely on the information submitted and on the representations set forth above we rule as follows with respect to step ix of the proposed transaction no gain_or_loss will be recognized to corp on its receipt of the assets of corp sec_332 no gain_or_loss will be recognized by corp on the distribution of its assets to corp in complete_liquidation sec_337 the basis of assets of corp in the hands of corp will be the same plr-119748-99 as the basis of those assets in the hands of corp immediately prior to the liquidation sec_334 the holding_period of the assets of corp in the hands of corp will include the period during which such assets were held by corp sec_1223 pursuant to sec_381 and sec_1_381_a_-1 corp will succeed to and take into account the items of corp described in sec_381 subject_to the conditions and limitations specified in sec_381 and c and as provided in sec_381 and sec_1_381_c_2_-1 corp will succeed to and take into account the earnings_and_profits or deficit in earnings_and_profits of corp as of the date of the transfer any deficit in earnings_and_profits of corp or corp will be used only to offset earnings_and_profits accumulated after the date of the transfer based solely on the information submitted and on the representations set forth above we rule as follows with respect to step x of the proposed transaction no gain_or_loss will be recognized to corp on its receipt of the assets of corp sec_332 no gain_or_loss will be recognized by corp on the distribution of its assets to corp in complete_liquidation sec_337 the basis of the assets of corp in the hands of corp will be the same as the basis of those assets in the hands of corp immediately prior to the liquidation sec_334 the holding_period of the assets of corp in the hands of corp will include the period during which such assets were held by corp sec_1223 pursuant to sec_381 and sec_1_381_a_-1 corp will succeed to and take into account the items of corp described in sec_381 subject_to the conditions and limitations specified in sec_381 and c and as provided in sec_381 and sec_1_381_c_2_-1 corp will succeed to and take into account the earnings_and_profits of deficit in earnings_and_profits of corp as of the date of the transfer any deficit in earnings_and_profits of corp or corp will be used only to offset earnings_and_profits accumulated after the date of the transfer we express no opinion about the tax treatment of the transaction under other provisions of the code and regulations or about the tax treatment of any conditions existing at the time of or effects resulting from the transaction that are not specifically covered by the above rulings in particular no opinion is expressed as to the tax plr-119748-99 consequences of step v this letter is directed only to the taxpayer who requested it sec_6110 provides that it may not be used or cited as precedent a copy of this letter should be attached to the federal_income_tax return of the taxpayers involved for the taxable_year in which the transaction covered by this letter is consummated pursuant to a power_of_attorney on file in this office we have sent a copy of this letter to the taxpayer and an authorized representative sincerely yours assistant chief_counsel corporate by _ chief branch ________
